
	

113 S722 IS: Simpler Tax Filing Act of 2013
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 722
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of the Treasury to study the
		  feasibility of providing certain taxpayers with an optional, pre-prepared tax
		  return, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Simpler Tax Filing Act of
			 2013.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Secretary of
			 the Treasury should provide as many taxpayers as possible with the option of
			 receiving a tax return that is pre-prepared by the Secretary of the Treasury;
			 and
			(2)it should be the
			 goal of the Internal Revenue Service to begin offering pre-prepared returns to
			 filers by tax year 2018.
			3.Report to
			 CongressNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury, in
			 consultation with the Taxpayer Advocate Service, shall provide a report to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate on actions necessary to achieve the goal of offering
			 pre-prepared tax returns to filers by tax year 2018, including—
			(1)changes necessary
			 to the filing deadlines for employers and institutions for information provided
			 through Forms W–2 and 1099;
			(2)actions necessary
			 to expedite processing of information from Form W–2 by the Social Security
			 Administration;
			(3)actions necessary
			 to expedite processing of information reporting by the Internal Revenue
			 Service;
			(4)actions to help
			 businesses submit Form W–2 more easily, and electronically;
			(5)partnerships with
			 employers and financial institutions to encourage early reporting;
			(6)delaying the
			 start of the tax filing season;
			(7)ensuring that
			 taxpayers have access to secure online accounts to access their information,
			 while also having the option to download their information for integration into
			 private tax preparation software; and
			(8)incorporating
			 best practices from other countries for expediting the availability of return
			 information.
			Such report
			 shall also include an analysis of the budgetary, administrative, and
			 legislative barriers to achieving this goal, including the amount of
			 appropriations that would be required.
